


110 HR 6126 RH: Fairness in Nursing Home Arbitration

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 577
		110th CONGRESS
		2d Session
		H. R. 6126
		[Report No. 110–894]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 22, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Ros-Lehtinen, Mr. Conyers,
			 Mr. Johnson of Georgia,
			 Mr. Kucinich, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			September 26, 2008
			Additional sponsors: Ms. Zoe
			 Lofgren of California, Mr.
			 Cohen, Mr. Pastor,
			 Mr. Waxman,
			 Ms. Jackson-Lee of Texas,
			 Ms. Wasserman Schultz,
			 Mr. Watt, Ms. Sutton, Mr.
			 Sherman, Ms. Schakowsky,
			 Mr. Payne,
			 Mr. Berman,
			 Mr. Stark,
			 Ms. Matsui,
			 Ms. Lee, Mr. Carson, Mr.
			 DeFazio, and Mr. Frank of
			 Massachusetts
		
		
			September 26, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union, and ordered to be printed
		
		A BILL
		To amend chapter 1 of title 9 of United
		  States Code with respect to arbitration.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Nursing Home Arbitration
			 Act of 2008.
		2.Amendments
			(a)Arbitration of
			 certain controversiesChapter
			 1 of title 9, United States Code, is amended by adding at the end the
			 following:
				
					17.Validity and
				enforceability
						(a)DefinitionsFor
				purposes of this section:
							(1)Long-term care
				facilityThe term
				long-term care facility means—
								(A)any skilled nursing
				facility as defined in 1819(a) of the Social Security Act;
								(B)any nursing
				facility as defined in 1919(a) of the Social Security Act; or
								(C)a public facility,
				proprietary facility, or facility of a private nonprofit corporation
				that—
									(i)makes available to
				adult residents supportive services to assist the residents in carrying out
				activities such as bathing, dressing, eating, getting in and out of bed or
				chairs, walking, going outdoors, using the toilet, or obtaining or taking
				medication; and
									(ii)provides a dwelling place (which may
				contain a full kitchen and bathroom) for residents in order to deliver
				supportive services described in clause (i), that includes common rooms and
				other facilities appropriate for the provision of such services to residents of
				the facility;
									but
				excludes a facility, or portion of a facility, that either does not provide the
				services described in clause (i) or has as its primary purpose to educate or to
				treat substance abuse problems.(2)Pre-dispute
				arbitration agreementThe term pre-dispute arbitration
				agreement means any agreement to arbitrate a dispute that arises after
				such agreement is made.
							(b)Invalidity of
				pre-dispute arbitration agreementsA pre-dispute arbitration
				agreement between a long-term care facility and a resident of such facility (or
				person acting on behalf of such resident, including a person with financial
				responsibility for such resident) shall not be valid or specifically
				enforceable.
						(c)Application to
				agreementsThis section shall
				apply to any pre-dispute arbitration agreement between a long-term care
				facility and a resident of such facility (or a person acting on behalf of such
				a resident, including a person with financial responsibility for such
				resident), and shall apply to a pre-dispute arbitration agreement entered into
				either at any time during the admission process or at any time after the
				admission process.
						(d)Application of
				Federal lawA determination as to whether this chapter applies to
				an arbitration agreement described in this section shall be determined under
				Federal law. Except as otherwise provided in this chapter, the validity or
				enforceability of such agreement shall be determined by the court, rather than
				the arbitrator, irrespective of whether the party opposing arbitration
				challenges such agreement specifically or in conjunction with any other term of
				the contract containing such
				agreement.
						.
			(b)Conforming
			 amendmentThe table of
			 sections in chapter 1 of title 9, United States Code, is amended by adding at
			 the end the following:
				
					
						17. Validity and
				enforcement.
					
					.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 on the date of the enactment of this Act.
			(b)Application of
			 amendmentsThe amendments
			 made by this Act shall apply with respect to agreements made, amended, altered,
			 modified, renewed, or extended on or after the date of the enactment of this
			 Act.
			
	
		September 26, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union, and ordered to be printed
	
